Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 11/30/2021.

Election/Restrictions
	Applicant’s election in the Reply filed on 11/30/2021 of Group III, Claim 4 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant has elected in the Reply filed on 11/30/2021 the following species: 
	A. one heavy chain amino acid sequences in the dimer is SEQ ID NO:21 (LaG-16) (claim 4)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-4 are pending.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 11/30/2021.
Claim 4 is under examination in this Office Action.

Improper Markush Grouping
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.  See the Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166.
Claim 4 is rejected under improper Markush grouping as the claims contain an improper grouping of alternatively useable species.  
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity.  The improper Markush the following five different types of heavy chains: first, a heavy chain only antibody that binds specifically to the GFP epitope of group I (see page 35, Table 2), i.e. nanobodies with SEQ ID NOs: 21, 20, 16 and 23 and dimers thereof; second, a heavy chain only antibody that binds specifically to the GFP epitope of group II (see page 35, Table 2), i.e. nanobodies with SEQ ID NOs: 34, 24, 27 and 25 and dimers thereof; third, a heavy chain only antibody that binds specifically to the GFP epitope of group III (see page 35, Table 2), i.e. nanobodies with SEQ ID NO: 10 and dimers thereof; fourth, a heavy chain only antibody that binds specifically to GFP, i.e. nanobody with SEQ ID NO:30 and dimers thereof; fifth, a heavy chain only antibody that binds specifically to mCherry and dimers thereof.  These varying functional groups are not recognized to belong to the same physical or chemical class or to the same art-recognized class.
Therefore, it cannot be said that all members of the Markush group have a single structural similarity with respect to the functional groups present and the claims therefore are considered to contain an “improper Markush grouping”.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

New claim 4 states "A method of detecting a protein comprising green fluorescent protein (GFP) comprising contacting a sample containing or suspected of containing the GFP with a dimer comprising distinct two distinct heavy chain antibodies comprising an amino acid sequence selected from SEQ ID NO: 10-35, and detecting a complex of the dimer and the protein comprising the GFP."
Applicant has not shown where support is in the originally filed disclosure.  The closest support appears to be found in [0023] in the instant PG Publication.
At this location the specification states "FIG. 9. Annotated tandem mass spectra of CDR3 peptides from all 25 GFP-binding LaGs. Full amino acid sequences of the identified nanobodies are shown, with regions covered by peptides underlined, and CDR regions are in lighter font. The amino acid sequences of LaG-2-LaG-35 are provided as SEQ ID NO:10-35, respectively."
The apparent support is not commensurate in scope with the current claim.  The disclosure is directed broadly towards "The amino acid sequences of LaG-2-LaG-35 are provided as SEQ ID NO:10-35, respectively." while the claim is directed narrowly, such as, towards "contacting a sample containing or suspected of containing the GFP", "a dimer comprising distinct two distinct heavy chain antibodies comprising an amino acid sequence selected from SEQ ID NO: 10-35" and "detecting a complex of the dimer and the protein comprising the GFP".







Claim Rejections - 35 USC § 112 (Scope of Enablement)

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting a protein comprising green fluorescent protein (GFP) comprising contacting a sample containing or suspected of containing the GFP with a dimer comprising distinct two distinct heavy chain antibodies comprising SEQ ID NO:21 (LaG-16) and SEQ ID NO:10 (LaG2), wherein the dimer comprises a glycine-rich linker between the LaG-16 and LaG2, and detecting a complex of the dimer and the protein comprising the GFP, does not reasonably provide enablement for a method of detecting a protein comprising green fluorescent protein (GFP) comprising contacting a sample containing or suspected of containing the GFP with a dimer comprising distinct two distinct heavy chain antibodies comprising an amino acid sequence selected from SEQ ID NO: 10-35, and detecting a complex of the dimer and the protein comprising the GFP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The nature of the invention and the breadth of the claims
 The present invention is drawn to a method for detecting a complex of the dimer and the protein comprising the GFP.  The applicant is claiming a method using multiple dimers, each dimer comprising two heavy chains selected from 25 different amino acid sequences, for example one dimer could comprise SEQ ID NO:21 (LaG-16) and SEQ ID NO:10 (LaG2).
The quantity of experimentation necessary
The claims are rejected because the present specification does not provide sufficient evidence for the skilled artisan to what dimer would bind to GFP.  The skilled artisan would be required to conduct an undue amount of experimentation in order to positively conclude and determine whether a dimer will bind to GFP. The present specification does not provide sufficient evidence showing which of the 25 heavy chain sequences should be combined with which of the remaining 24 heavy chain sequences to form a dimer that will bind GFP.
Thus in view of the above, undue experimentation would be required to practice the full scope of the claimed invention.
The amount of direction or guidance presented and working examples
Working Example of the present specification discuss characterization of a single dimer that binds mCherry (see Figure 6b, Figure 6c, [0020] and [0066]).  In addition, the specification shows 5 additional dimers of unknown composition that do not bind mCherry (see Figure 6b, [0020] and [0066]).
The claims are broad for the reasons stated above. The skilled practitioner would first turn to the instant specification for guidance to practice methods.  However, the instant specification does not provide specific guidance to practice these embodiments. The specification teaches that only one in six tested dimers actually bind mCherry.  Thus, the specificaiton shows that such predictions about what combinations of dimers would bind GFP are highly unpredictable, and require substantial additional work and research. Finally, said practitioner would turn to trial and error experimentation. Such represents undue experimentation.
Furthermore, regarding the methods, which rely on generally unpredictable mechanisms, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction (MPEP 2164.03).
As discussed above undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth. In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in specification, and the breadth of the claims, it would take undue trials and errors to practice the full scope of the claimed invention.

Closest Prior Art
The following is the closest prior art: 
Lejeune et al. (12/01/2011) US Patent Application Publication 2011/0293606 (hereinafter known as "Lejeune") represents the closest prior art.  Lejeune teaches detecting a protein comprising multitarget scavenger receptors comprising contacting a sample containing or suspected of containing the receptor with a dimer comprising distinct two distinct heavy chain antibodies one heavy chain comprising 90% identity to SEQ ID NO:21 (LaG-16), and detecting a complex of the dimer and the protein comprising the receptor (see [0001] to [0039]).  Lejenue does not explictly teach SEQ ID NO:21 or a method for detecting a protein comprising green fluorescent protein (GFP).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639